DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PROSECUTION IS HEREBY REOPENED

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Colosky et al. (US 6,826,499) in view of Burkhardt (US 8,981,766).

Regarding claims 1, 7 and 18, Colosky et al. discloses a position detection system (see Fig. 1) for detecting a movement of a machine (element 12, Fig. 1), comprising: a first position sensor (element 25, Fig. 8) configured to detect a change in a first magnetic field (element HR, Fig. 1) generated by the movement of the machine; a second position sensor (element 24, Fig. 8) configured to detect a change in a second magnetic field (element LR, Fig. 1), the second magnetic field differing from the first 
Although Colosky et al. does not appear to disclose performing a plausibility check, Burkhardt shows that this feature is well known in the art. et al. Burkhardt discloses a position detection system, comprising an evaluation device (element 64, Fig. 4) to perform a plausibility check, using the detection results from the first sensor (element 44, Fig. 4) to identify an error of the second position sensor (element 46, Fig. 4) (see col. 1, line 63 through col. 2, line 5), wherein the evaluation device is configured to use the detection result from the first position sensor and the detection result from the second position sensor for error detection of the first position sensor (see col. 1, line 63 through col. 2, line 5). The examiner takes official notice of the fact that outputting an error signal when at least one of an error of the second position sensor and an error of the first position sensor is identified is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the 
Regarding claim 2, Colosky et al. discloses a position detection system, further comprising: at least two first magnets (see Fig. 8), at which the first position sensor detects the change in the first magnetic field; and a second magnet (see Fig. 8) at which the second position sensor detects the change in the second magnetic field, wherein the at least two first magnets and the second magnet are arranged in a predetermined fixed arrangement with respect to one another (see Fig. 8).
Regarding claim 3, Colosky et al. discloses a position detection system, wherein: the at least two first magnets have magnet pole pairs arranged in a row (see Fig. 8), magnet poles of different polarity are respectively arranged beside one another (see Fig. 8), and the second magnet is arranged in a center of the at least two first magnets and at a distance from the magnet pole pairs arranged in a row (see Fig. 8).
Regarding claim 4, Colosky et al. discloses a position detection system, wherein the evaluation device has a control unit (i.e., electronic controller, Fig. 1) configured to evaluate the detection result from the first position sensor and the detection result from the second position sensor (see col. 4, lines 30-40).
Regarding claim 6, Colosky et al. discloses a position detection system, wherein: the evaluation device is configured to use the detection result from the first position sensor to determine an incremental position, and the evaluation device is configured to use the detection result from the second position sensor to determine an absolute position of the element of the machine (see Fig. 8 and col. 8, lines 51-65).

Regarding claims 10, 16, and 17, Colosky et al. discloses a machine (element 12, Fig. 1) comprising: at least one movable element (i.e., rotor of motor 12, Fig. 1) configured to be driven to move using the machine; and at least one position detection system (see Fig. 1) configured to detect the movement of the at least one movable element, the at least one position detection system including (i) a first position sensor (element 25, Fig. 8) configured to detect a change in a first magnetic field (element HR, Fig. 1) generated by the movement of the machine, (ii) a second position sensor (element 24, Fig. 8) configured to detect a change in a second magnetic field (element LR, Fig. 1), the second magnetic field differing from the first magnetic field, and the second magnetic field generated by the movement of the machine, wherein a detection result from the second position sensor has a lower resolution of a position of an element of the machine to be determined than a detection result from the first position sensor (see col. 9, lines 1-8), and (iii) an evaluation device (i.e., electronic controller, Fig. 1) configured to evaluate the detection result from the second position sensor to determine the position of the element of the machine within one electrical revolution, wherein the first position sensor and the second position sensor are connected to the evaluation device via a separate communication connection in order to output the corresponding detection results to the evaluation device (see Abstract and Fig. 1). 
Although Colosky et al. does not appear to disclose performing a plausibility check, Burkhardt shows that this feature is well known in the art. et al. Burkhardt 
Regarding claim 11, Colosky et al. discloses a machine, wherein: the at least one movable element is a rotor or a shaft of the machine, and/or the machine is a synchronous motor (see col. 5, lines 31-41).
Regarding claims 13-15, Colosky et al. discloses a method for detecting a movement of a machine (element 12, Fig. 1) using a position detection system having a first position sensor (element 25, Fig. 8), a second position sensor (element 24, Fig. 8), and an evaluation device (i.e., electronic controller, Fig. 1), comprising: detecting a change in a first magnetic field (element HR, Fig. 1) with the first position sensor, the first magnetic field generated by the movement of the machine; outputting a detection result from the first position sensor to the evaluation device via a first communication connection (element 36, Fig. 1); detecting a change in a second magnetic field (element 
Although Colosky et al. does not appear to disclose performing a plausibility check, Burkhardt shows that this feature is well known in the art. et al. Burkhardt discloses a position detection system, comprising an evaluation device (element 64, Fig. 4) to perform a plausibility check, using the detection results from the first sensor (element 44, Fig. 4) to identify an error of the second position sensor (element 46, Fig. 4) (see col. 1, line 63 through col. 2, line 5), wherein the evaluation device is configured to use the detection result from the first position sensor and the detection result from the second position sensor for error detection of the first position sensor (see col. 1, line 63 through col. 2, line 5). The examiner takes official notice of the fact that outputting an error signal when at least one of an error of the second position sensor and an error of the first position sensor is identified is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved accuracy of the measurements.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Colosky et al. (US 6,826,499) in view of Burkhardt (US 8,981,766) as applied to claims 1-4, 6-8, 10, 11, and 13-18 above, and further in view of Bischoff et al. (US 8,649,906).

Regarding claim 5, even assuming arguendo, without conceding, that Colosky et al. does not disclose the evaluation device comprising first and second control units, Bischoff et al. shows that this feature is well known in the art. Bischoff et al. discloses a detection system, wherein the evaluation device (element AE, Fig. 6) comprises: a first control unit (element AE1, Fig. 6) configured to evaluate the detection result from the first position sensor, and a second control unit (element AE2, Fig. 6) configured to evaluate the detection result from the second position sensor, wherein the first and second control units are connected to one another in order to transmit the corresponding detection results or evaluation results as data between the first and the second control units (see Fig. 6). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved evaluation and control of the measurements.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Colosky et al. (US 6,826,499) in view of Burkhardt (US 8,981,766) as applied to claims 1-4, 6-8, 10, 11, and 13-18 above, and further in view of Gustafsson et al. (US 9,035,647).

.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Colosky et al. (US 6,826,499) in view of Burkhardt (US 8,981,766) as applied to claims 1-4, 6-8, 10, 11, and 13-18 above, and further in view of Lamm et al. (US 6,104,185).

Regarding claim 12, even assuming arguendo, without conceding, that Colosky et al. does not disclose the installation/operating element to be driven, Lamm et al. shows that this feature is well known in the art. Lamm et al. discloses a machine (element 12, Fig. 1), wherein the machine and an installation element (i.e., operating element 16, Fig. 1) configured to be driven are included in an installation (see Fig. 1), and the machine is configured to drive the installation element into a rotational movement. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the position detection device of Colosky et al. to more accurately detect the rotational movement of the .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walter et al. (US 6,907,373) discloses a method for calibration of a magnetic sensor sensing a position of a target wherein a plausibility verification takes place by comparing an output signal of the sensor to be calibrated with the output signal of another sensor. Reimann (US 9,702,742) discloses a circuit assembly and method for plausibility checking of sensor signals. Rasbornig et al. (US 9,874,609) discloses an integrated circuit sensor system having a secondary sensor and signal path that can be used in a plausibility comparison with the main sensor and signal path. Rauh et al. (US 9,746,492) discloses a method for a plausibility check of sensor signals.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 13 have been considered but are moot in view of the new grounds of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
8/11/2021